Citation Nr: 0205536	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  94-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for loss of peripheral 
vision of the left eye, claimed as directly due to service 
and as secondary to service-connected Guillain-Barre syndrome 
with headaches and facial weakness.

4.  Entitlement to service connection for photophobia, 
claimed as directly due to service and as secondary to 
Guillain-Barre syndrome with headaches and facial weakness.

5.  Entitlement to service connection for a neck disability, 
claimed as a pinched nerve in the neck.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.  

This appeal to the Board of Veterans' Appeals (the Board) 
arises from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (the 
RO) which denied the veteran's claims of entitlement to 
service connection for several claimed disabilities.

By decision dated June 5, 2000, the Board denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court), which, upon a motion by the Secretary of 
Veterans Affairs, vacated the Board's decision of June 5, 
2000 and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000.

The issue of entitlement to service connection for a neck 
disability, claimed as a pinched nerve in the neck, is 
addressed in the remand portion of this decision.

In a statement received in March 2000, the veteran appears to 
have raised the issue of entitlement to service connection 
for a disability of the left upper extremity.  That issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record does not establish that sinusitis currently exists.

2.  The preponderance of the competent and probative evidence 
of record does not establish that the veteran sustained an 
injury to the nose or nasal septum during service.

3.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between any 
current loss of peripheral vision of the left eye or 
photophobia and an injury to the head during service.

4. The preponderance of the competent and probative evidence 
of record does not establish a relationship between any 
current loss of peripheral vision of the left eye or 
photophobia and the veteran's service-connected Guillain-
Barre syndrome with headaches and facial weakness.


CONCLUSIONS OF LAW

1.  Sinusitis, a deviated nasal septum, loss of peripheral 
vision of the left eye, and photophobia were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. 3.303(a) (2001).

2.  Loss of peripheral vision of the left eye and photophobia 
are not proximately due to or the result of Guillain-Barre 
syndrome with headaches and facial weakness and have not been 
aggravated by Guillain-Barre syndrome with headaches and 
facial weakness.  38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities of 
the head and neck, which he contends are due to an injury 
sustained during service.  He also seeks service connection 
for eye disabilities on both a direct and secondary basis.  
As noted in the Introduction and as will be discussed in 
greater detail below, the claim of entitlement to service 
connection for a neck disability is being remanded to the RO.

In the interest of clarity, the Board will initially review 
the law, VA regulations and other authority which may be 
relevant to these issues; then review the factual background 
of this case; and finally proceed to analyze the veteran's 
claims and render a decision.

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Secondary service connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995). 

Duty to assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
Factual Background

The veteran's service medical records disclose that, in a 
report of medical history for induction in November 1970, it 
was noted that the veteran had had two skull fractures, and 
there were no sequelae.  

In June 1971, the veteran was hit in the right forehead and 
face when he collided with another player while playing 
baseball.  He was unconscious for ten minutes.  X-rays to 
rule out a fracture of the frontal or nasal bones showed no 
fracture.  The veteran returned to duty.  In the following 
few weeks, he reported bilateral occipital headaches and, 
later complained of photophobia.

In August 1971, the veteran was admitted to a military 
medical facility.  He had been having some slurring of 
speech.  On examination of the eyes, both discs were pale and 
there was questionable early evidence of papilledema; there 
was some question of decreased lateral visual fields, 
grossly.  A skull series was normal.  Visual fields appeared 
normal, with an enlarged blind spot in both eyes.  An 
ophthalmologist thought that there were venous pulsations, 
with the veins looking slightly larger than normal.  The 
diagnosis was medical observation for seventh nerve lesion, 
etiology undetermined, suspected trauma, rule out subdural 
hematoma.  

In September 1971, the veteran was transferred to another 
hospital.  On admission, he was noted to have bilateral 
seventh nerve paresis and questionably blurred discs.  An 
examination was within normal limits, except for bilateral 
facial weakness.  Cranial nerves revealed normal fields.  The 
discs were distinct and there were venous pulsations.  The 
veteran had bilateral facial weakness.  Diagnostic studies 
were performed.  Function began to return to the left side of 
the veteran's face, but he continued to have bilateral facial 
paresis of moderate degree.  Sinus films revealed some 
clouding in the frontal sinuses.  An eye consultation was 
within normal limits.  The final diagnosis was Guillain-Barre 
variant, facial diplegia.

The veteran was placed on limited duty.  He continued to 
complain of facial weakness and severe headaches.  At an 
examination for a medical board in March 1972, a physical 
examination was within normal limits, except for neurological 
findings of bilateral facial weakness and slight slurring of 
speech.  The veteran's only complaints at that time were 
bilateral facial weakness and slight slurring of speech.  The 
final diagnosis was status post Guillain-Barre syndrome with 
severe incapacitating headaches and bilateral facial 
weakness.  A Physical Evaluation Board diagnosis in April 
1972 was the same.  

A VA rating decision in October 1972 granted service 
connection for Guillain-Barre syndrome (GBS) with headaches 
and facial weakness.  

At a VA neurological examination in July 1974, the veteran 
complained of headaches and a "funny sensation" around his 
cheeks.  He made no complaint concerning his eyes, septum, or 
sinuses.  The diagnosis was residual of GBS, manifested by 
bilateral headaches, nervous tension, and irritability.  

At a VA neuropsychiatric examination in August 1976, the 
veteran had no complaints to make in reference to the 
condition which he had in service.  The diagnosis was GBS, 
from records.

In late December 1991, the veteran complained of sinus 
drainage and blockage.  The assessment included "crooked 
nasal septum".  At a VA ear, nose, and throat (ENT) clinic in 
January 1992, septal deviation to the right and excess mucus 
were found on examination of the nose.  The veteran gave a 
history of chronic nasal obstruction for 10 years.  The 
assessment was chronic sinusitis and deviated septum.  No 
X-rays of the sinuses were performed.  At a VA neurology 
clinic in January 1992, the veteran's major problem was 
headaches.  He also complained of weakness in his left arm.  
On examination, there was no sign of GBS or chronic 
inflammatory demyelinating polyradiculoneuropathy.  The 
assessment was chronic post-traumatic headaches.  At a VA eye 
clinic in January 1992, the veteran complained of loss of 
left eye side vision.  The examining physician noted that the 
veteran needed a visual field test.  

In March 1992, at an examination for a state disability 
determination, minimal septal deviation to the right, with 
nasal congestion, was noted.  

In March 1992, a VA electroencephalogram (EEG) was 
interpreted as being abnormal due to focal slow wave 
abnormality on the right temporal area, indicating cerebral 
involvement.  

At a VA neurological examination in May 1992, the veteran's 
complaints included a 'blind spot' in the left eye.  A visual 
field study showed slight loss of peripheral vision in the 
upper temporal field of the left eye, which was not 
consistent with a diagnosis of GBS and was most likely 
related to a first degree (primary) ophthalmological problem, 
possibly glaucoma.

In June 1992, J. L. F., M.D., a private eye specialist, 
reported that the veteran had 20/20 vision, bilaterally; he 
had a slight loss in the left far periphery, which would 
"correlate the right brain area that he previously mentioned 
to me"; it seemed to be "a central-origin type area and a 
left hemianopsia-type change"; he had no optic atrophy and 
his optic nerves looked good, so the visual field loss did 
not correlate to an eye lesion.  

At a VA examination in March 1993, the veteran gave a history 
of being struck in the head in service, with loss of 
consciousness; since then, the veteran stated that he had, 
inter alia, headaches, sinus congestion, and a visual deficit 
in the left eye when looking to the left.  The diagnoses 
included status post probable GBS, facial diplegia, 
completely resolved, and possible left homonymous 
hemianopsia.

"Homonymous hemianopsia refers to a defect in either the left 
or right visual fields of both eyes . . .. Dorland's 
Illustrated Medical Dictionary 744 . . . (28th ed. 1994)."  
Green v. Brown, 10 Vet. App. 111, 112 (1997). 

At a VA cranial nerves examination in March 1993, the 
diagnosis was incomplete peripheral visual field defect in 
the left eye, not consistent with a quadrantanopsia or 
hemianopsia.  At a VA eye examination in March 1993, the 
visual field of the left eye was constricted vertically, with 
no neurologic pattern.  

At a personal hearing in November 1993, the veteran testified 
that:  He thought that his eye symptoms and a deviated septum 
were part of his service-connected disability of GBS or were 
results of his in-service injury; he did not have photophobia 
right after the accident in service, it was "a gradual 
thing"; he complained of photophobia at his examination for 
service separation; he got prescription sunglasses about a 
year after separation; his nose was broken in the in-service 
accident; his sinus problems started during hospitalization 
in service; his peripheral vision deficit had its onset in 
service, with a gradual onset; and he had had no post-service 
injuries.  

In December 1993, a VA eye specialist opined that the 
veteran's visual symptoms were not related to GBS.  In 
December 1993, a VA neurologist opined that, "the partial 
loss of the left visual field with left eye only could 
conceivably result from prior remote trauma to the head, but 
usually this requires a severe blow.  The photophobia is not 
from neurological disease."

In January 1994, the acting chief of the ophthalmology 
surgical service at a VA medical center reviewed the 
veteran's medical records and reported that:  

His ocular complaints include photophobia 
and loss of peripheral vision in the left 
eye.  He indicated that the peripheral 
vision loss began after an accident that 
occurred when he was in the service in 
1972.  

A.  The medical records do not document 
ocular abnormalities that are associated 
with the Guillain-Barre syndrome.

B.  The ocular examination did not reveal 
an abnormality caused by the reported 
head trauma that can explain [his] 
complaints.  Specifically, I found no 
documentation of injury to the globes or 
optic nerves.  An afferent pupillary 
defect and pallor of the optic discs, 
that could be caused by damage to the 
optic nerve, were not found.  The visual 
field loss cannot be explained by damage 
to other parts of the visual pathway, 
such as the optic radiations and 
occipital lobes.  Examination of the 
fundus was normal.  No lesions were found 
that could account for the visual field 
loss.

I was not able to determine a cause for 
[his] complaints of photophobia and loss 
of peripheral vision in the medical 
records that I reviewed.

In May 1997, the Board found that further medical information 
was necessary before a determination was made whether it is 
at least as likely as not that loss of peripheral vision of 
the left eye resulted from the head trauma which the veteran 
suffered in the service.  The Board requested that the 
veteran be examined by  specialists in ophthalmology and 
neurology, who should confer and render an opinion on the 
question of whether it is at least as likely as not that head 
trauma in service caused loss of left peripheral vision 
and/or photophobia.  

In September 1997, C. N. J., O.D., of the Felton-Evans Eye 
Clinics reported that he had examined the veteran, whose 
chief complaint was a blind spot or loss of vision to the 
left side of his visual field in his left eye, which had been 
a problem since a significant head injury years ago.  He also 
had light sensitivity of the left eye.  Dr. C.N.J. found 
that, based on the veteran's history, there was evidence of 
some damage to the optic nerve of the left eye, which was 
consistent with a visual field study; the vision loss to the 
left side of the left eye had been documented since 1992.  

Lay statements were submitted in support of the appeal in 
November 1997.  A friend of the veteran stated that he had 
known him for 6 or 7 years and that the veteran had worn 
tinted glasses or sunglasses during that period of time, as 
his eyes were very sensitive to bright light or sunlight.  A 
former employer stated that the veteran had had vision 
problems from 1981 to 1984.  Another individual stated that 
the veteran had had visual problems since returning from 
service.  

At a VA nose, sinus, larynx and pharynx examination in 
January 1998, the diagnoses were septal deviation and post-
nasal drip.  The examiner reported that there was no evidence 
of sinusitis.  

In July 1998, the veteran underwent an examination by a VA 
eye specialist, who reported that:  

The patient is a 48-year-old...male who was 
hit to the right side of his head while 
playing baseball in 1972.  He claims loss 
of consciousness at the time.  
Approximately 1 or 2 weeks later, he 
experienced photophobia and difficulty 
seeing the left peripheral visual field 
of his left eye.  Approximately one month 
later, he suffered Guillain-Barre 
syndrome.  He attributes his chronic 
visual field defect to the Guillain-Barre 
syndrome.  He denies any dyschromatopsia, 
brightness deficit, or visual acuity 
deficit.  

Past medical history:  Significant for 
hypertension, diabetes mellitus, asthma, 
and anxiety....

Physical examination:  On examination, 
corrected visual acuity measures 20/20 in 
the right eye and 20/20 minus 1 in the 
left eye.  Near vision is Jaeger 1 in 
each eye.  The pupils are equal and 
reactive with no afferent pupillary 
defect.  Extraocular movements are full, 
bilaterally.  Intraocular pressures by 
applanation tenometry were 14 mm mercury 
in each eye.  Slit lamp examination was 
entirely within normal limits.  Dilated 
fundus examination showed a cup to disk 
ratio of 0.6 in each eye.  There was no 
evidence of optic disk pallor, edema, or 
hyperemia.  There was no evidence of 
vascular tortuosity or attenuation.  The 
macula and foveal reflexes were entirely 
normal.  The fundus peripheries were also 
entirely normal.  

Other tests:  A visual field was 
performed using the III-4E Isopter.  The 
right eye visual field was essentially 
normal.  The left eye visual field showed 
a smooth temporal diminishment to 40 
degrees with no respect of the vertical 
or horizontal midline.

Diagnosis:  1.  Subjective temporal 
visual field loss, left eye, with 
photophobia.

Summary:  The patient reports a 
subjective temporal visual field loss in 
his left eye, which was reproduced on 
visual field examination.  However, on 
confrontation visual field, this visual 
field deficit was not consistently 
reproducible.  The visual field is also 
not of a physiologic deficit in and of 
itself.  When this is combined with the 
lack of pupillary defect, brightness 
contrast, dyschromatopsia, and central 
acuity deficit, it is unlikely that the 
visual field can be blamed on any optic 
nerve or retinal dysfunction.  Any 
neurologic deficit should cause visual 
field loss in both eyes, even though this 
may not necessarily be symmetric.  Given 
the objective examination findings, it is 
highly unlikely that this visual field 
deficit is a result of either prior 
trauma or Guillain-Barre syndrome.  No 
further work-up appears to be necessary 
to try to isolate a pathologic deficit to 
account for this subjective visual field 
deficit.  

In July 1998, the veteran also had a VA brain and spinal cord 
examination.  The examiner reported that:

Impression:  I examined the patient and 
formed my opinion that I did not believe 
that his head injury was related to any 
eye symptomatology which he complained.  
In fact, the complaint that this visual 
problem is worsening would also suggest 
that this is not attributed to any static 
injury such as what might be associated 
with the closed head injury.  The fact 
that it is isolated to one eye would be 
evidence against retrochiasmal lesion.  
The fact that he has no optic atrophy on 
examination would be evidence to suggest 
a peripheral optic nerve lesion as well.  
Clinically, he has no abnormalities on 
visual field to confrontation.  

Subsequent to forming this opinion, I had 
called the ophthalmologist.  He tells me 
that the patient's visual fields showed 
no evidence of anatomic deficits, though 
they did have some functional deficits 
present.  He also believed that his 
visual acuity was 20/20 bilaterally.  
Based on these findings, I do not find 
that the patient has any significant 
visual defect, nor would I suspect this 
to be related to any kind of head injury 
as described above.  


Analysis

Preliminary matters 

(i)  Duty to notify/assist

On June 26, 2001, the Court vacated the Board's June 5, 2000 
decision and remanded this case to the Board.  The sole basis 
for the Court's remand was the passage of the VCAA subsequent 
to the Board's June 2000 decision.  The Court noted that 
because the Board had denied the veteran's claims under the 
now-obsolete well groundedness standard, and because 
precedential Court jurisprudence calls upon the Board to 
determine the applicability of the VCAA in the first 
instance, remand was necessary.   

The Board has given consideration to the provisions of the 
VCAA.  This law redefines the obligations of VA with respect 
to the duty to assist.  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim], as well as the Court's June 26, 2001 
Order.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the evidentiary and procedural development of this claim 
has proceeded in accordance with the provisions of the law 
and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the veteran and his attorney have been provided 
with ample notice of what evidence is needed.  The veteran 
has received numerous communications from the RO over the 
years which discuss his claims in detail, such as the 
September 1993 Statement of the Case, a February 1994 RO 
Hearing Officer decision, and Supplemental Statements of the 
Case in August 1999 and most recently in December 1999.  The 
Court's June 26, 2001 Order specifically stated that the 
veteran was free to submit additional evidence and argument 
on the remanded claims [citing Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  In a letter dated October 25, 2001 
to the veteran's attorney, the Board specifically invited the 
submission of additional evidence and argument.  The veteran 
through his attorney submitted a December 2001 medical 
statement pertaining to the issue of entitlement to service 
connection for a neck disability, unaccompanied by waiver of 
RO consideration.  That statement will be addressed in the 
remand portion of this decision below.  The veteran thus has 
been accorded ample opportunity to present evidence and 
argument as to the other issues on appeal, to include 
presenting testimony at a personal hearing in November 1993.

The Board believes that there is ample medical and other 
evidence of record, including the reports of VA 
ophthalmological and neurological evaluations.  This case was 
remanded by the Board in May 1997 so that additional 
evidence, including these examinations, could be obtained.  
The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision in this case.  In a telephone communication 
with a Board employee on February 14, 2002, the veteran's 
attorney specifically stated that there were no further 
documents to obtain.

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and 
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 66 
Fed. Reg. 45,631 (2001) [codified at 38 C.F.R. 
§ 3.159(c)(4)].  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 66 Fed. Reg. 45,630 (2001); (codified at 
38 C.F.R. § 3.159(a)(1)). 

With respect to the issues on appeal, there are of record VA 
examinations of the veteran, which have been reported in 
detail in the factual background section above.  Specifically 
with respect to the claimed sinusitis, in the absence of a 
current disability, the law does not call for a medical nexus 
opinion.   As explained below, the only evidence which is 
supportive of the veteran's claim is his own assertion that 
he has sinusitis.  

VA is also not required by the VCAA and its implementing 
regulations to provide the veteran with an examination or to 
obtain a medical opinion as to the etiology of his current 
nasal septal deviation, because there is no evidence of a 
nasal injury during service or of a deviation of the septum 
prior to 1992, almost 20 years after the veteran left 
military service.   

It is the responsibility of the Board to determine the 
credibility of proffered evidence by evaluating each piece of 
evidence in light of the record as a whole.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In the absence of medical evidence suggestive 
that the veteran had a deviated nasal septum in service, 
referral of that issue for a medical nexus opinion would in 
essence place the physician in the role of a fact finder 
concerning the alleged nasal injury during service.  This is 
the Board's responsibility.  In other words, any medical 
opinion which linked the veteran's deviated septum to his 
period of service would necessarily be based solely upon his 
uncorroborated recent assertions regarding his medical 
history, specifically a nasal injury during service.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Accordingly, 
referral of this issue for a medical nexus opinion would 
serve no useful purpose under the circumstances here 
presented.

In short, although the RO certified this case to the Board 
prior to the enactment of the VCAA, the Board nevertheless 
finds that VA has met its duty to assist the veteran in the 
development of the claims on appeal.  The veteran has 
received appropriate notice and the facts relevant to his 
claim have been properly developed.  There is no further 
action which need be undertaken to comply with the provisions 
of the VCAA, and the veteran has pointed to no actions he 
believes should be taken.
Thus, the Board believes that all relevant evidence which is 
available has been obtained; consequently, there is no 
further duty to assist the veteran.

(ii.)  Contentions of the veteran

The Board  wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

As noted above, the veteran in essence contends that his 
claimed disabilities stem from a head injury sustained during 
service.  With respect to the two claimed eye disabilities, 
loss of peripheral vision of the left eye and photophobia, he 
also contends that these are due to his service-connected 
Guillain-Bare syndrome.  

This case was remanded by an Order of the Court dated June 
26, 2001 and signed by its Chief Judge.  The sole reason 
given for the Court's remand was the passage of the VCAA.  
The Board has discussed the impact of the VCAA in some detail 
immediately above.  The Board further observes, as did the 
Court, that its June 2000 decision was based on the now-
obsolete well groundedness standard.  The Board's present 
decision will be based on the standard of review as revised 
by the VCAA to eliminate the well groundedness standard.  

With respect to any claimed errors in its June 2000 decision, 
the Board's analysis has not been informed by any cogent 
comment by the veteran's attorney.  In a pleading which the 
veteran's attorney filed with the Court on April 10, 2001, 
captioned "Appellant's Opposition to Appellee's Unilateral 
Motion for Remand", the attorney stated that there were 
errors in the Board's decision of June 5, 2000.  The attorney 
did not specifically refer to any purported errors but 
instead referred the Court to "Appellant's Opening Brief, 
Reply Brief, and Supplemental Brief".  In the June 2001 
Order, the Court's Chief Judge referred to the veteran's 
"vague and unspecific allegations of BVA error" and 
"unspecified allegations of BVA error".    
It is clear that the Chief Judge did not have at hand the 
"Appellant's Opening Brief, Reply Brief, and Supplemental 
Brief" which the veteran's attorney claimed to have submitted 
to the Court.

On October 25, 2001, the Board notified the veteran's 
attorney that he might present additional evidence and 
argument in connection with the current appeal.  The attorney 
submitted additional evidence concerning the veteran's 
cervical spine (see the remand portion of this decision 
below), but he has not presented any argument in support of 
the veteran's appeal.  

The Board made inquiries to determine whether the veteran's 
attorney had in fact made argument concerning alleged errors 
in the Board's June 5, 2000 decision in briefs before the 
Court.  No such pleadings were located at the Court.  In a 
February  2002 telephone conversation with an employee of the 
Board who is an attorney, the veteran's attorney made the 
remarkable admission that, contrary to the representation he 
made in his April 2001 pleading to the Court, he had not in 
fact filed any briefs with the Court.  The attorney further 
conceded that the April 2001 "pleading contains boilerplate 
language and, in this case, he forgot to change the language 
in the pleading to omit the mention of briefs." The veteran's 
attorney made no further argument in support of the veteran's 
appeal.

In short, the veteran's attorney has made contentions  which 
have been characterized by the Chief Judge of the Court as 
"vague and unspecific allegations of BVA error".  The Board 
is obviously unable to respond to such "unspecified 
allegations of BVA error".  Despite being accorded ample 
opportunity to provide specific argument, the attorney has 
failed to do so.

Discussion

1.  Entitlement to service connection for sinusitis.

With regard to the veteran's claim for service connection for 
sinusitis, there is no recent medical evidence which 
indicates that the veteran currently has sinusitis and, 
indeed, a VA examiner in January 1998 specifically found no 
evidence of sinusitis.  The veteran has not presented any 
competent recent evidence to show that he currently has 
sinusitis.  

The Board is of course aware of a reference to sinusitis in a 
January 1992 VA clinical record.  No specific basis was 
stated for that assessment, which does not appear to have 
been based on X-ray studies.  In any event, the Board places 
greater weight of probative value on the more recent medical 
reports, which do not indicate that sinusitis currently 
exists, than it does on the brief and unsupported January 
1992 clinical assessment.  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
In this case, there is no competent medical evidence of 
current sinusitis, and the veteran and his attorney have 
pointed to none.  To the extent that the veteran himself is 
attempting to establish a diagnosis of sinusitis, although he 
is competent to report on his symptoms, as a lay person 
without medical training he is not competent to relate those 
symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-45 (1992).

In the absence of a current disability, service connection 
may not be granted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For 
that reason, a preponderance of the evidence is against the 
veteran's claim.  Service connection for sinusitis is 
accordingly denied.  

2.  Entitlement to service connection for a deviated nasal 
septum.

With regard to the veteran's claim for service connection for 
a deviated nasal septum, the Board notes that he made no 
complaint concerning his nose and there were no clinical or 
radiographic findings of any abnormality of the nose while he 
was on active duty.  Significantly, in the Board's 
estimation, facial X-rays which were taken after the June 
1971 head injury showed no fracture, and a skull series in 
August 1971 was interpreted as normal.  Septal deviation was 
first noted in January 1992, almost 20 years after the 
veteran's separation from service.  There is no evidence of 
symptomatology consistent with a deviated nasal septum during 
the twenty year long period prior to 1992.

There thus is no competent or probative evidence that the 
veteran sustained trauma to the nose/nasal septum in the 
incident on the baseball field in service in June 1971.  
Because no nasal injury is demonstrated to have occurred 
during service, there cannot be a grant of service connection 
based on a claim that such an injury did occur.

The only evidence which is supportive of the veteran's 
allegation that he sustained nose trauma during active 
service is his own statements, made in connection with his 
claims of entitlement to VA monetary benefits.  His assertion 
that he sustained an injury to his nose during service is not 
supported by any subjective complaints or objective findings 
during his service and, in fact, is contradicted by 
contemporaneous evidence in the service medical records, in 
particular the X-ray report referred to above.

In summary, in the absence of a nasal injury during service 
and in the absence of the currently claimed deviated nasal 
septum for twenty years after service, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection.  The benefit 
sought on appeal is accordingly denied.   

3.  Entitlement to service connection for loss of peripheral 
vision of the left eye, claimed as directly due to service 
and as secondary to service-connected Guillain-Barre syndrome 
with headaches and facial weakness.

4.  Entitlement to service connection for photophobia, 
claimed as directly due to service and as secondary to 
Guillain-Barre syndrome with headaches and facial weakness.

The veteran contends that he has loss of peripheral vision of 
the left eye and photophobia which may be related either to 
the in-service head injury or his service-connected Guillain-
Barre syndrome.  


The Board first notes that in response to the Board's May 
1997 remand directives, the veteran has been afforded VA 
examinations by physicians who addressed the medical issue of 
the etiology of these disabilities.  See the Board's May 1997 
remand, page 9.  

The evidence as to these two issues indicates that there were 
complaints of visual problems during service.  Current ocular 
problems include loss of peripheral vision in the left eye 
and photophobia.  The resolution of these claims therefore 
revolves around the medical nexus evidence of record.    

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not base a 
decision on its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consistent 
with Colvin, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001). 

(i.)  Direct service connection

The medical evidence of record demonstrates some eye 
complaints voiced by the veteran in August 1971, 
approximately two months after the head injury in service.  
These complaints appear to have resolved shortly thereafter.  
The next complaint of vision problems was in 1992.

The Board observes in passing that examining physician appear 
to have been puzzled by the nature of the veteran's 
complaints.  Despite numerous examinations, no identifiable 
pathology has emerged.  See, as an example, the January 1994 
report of a VA ophthalmologist.  Indeed, the July 1998 VA eye 
examination resulted in a diagnosis of subjective temporal 
visual field loss, left eye, with photophobia [emphasis added 
by the Board].  Moreover, the other July 1998 VA examiner, a 
specialist in neurology, stated that the veteran did not have 
any significant visual field defect.  

There exists some inconsistency concerning the origin of the 
veteran's reported eye problems.  There is some medical 
evidence to the effect that a blow to the head could cause 
the loss of peripheral vision.  See the report of J.L.F., 
M.D. in June 1992; the December 1993 opinion of the VA eye 
specialist; and the September 1997 report of Dr. C.N.J.  
There is also, however, significant medical evidence which is 
against the theory that a blow to the head caused the 
veteran's visual problems.  In May 1992, a VA examiner 
related these problems to glaucoma.  The January 1994 VA 
medical opinion also discounted head trauma as a source of 
the veteran's visual complaints.  Evidence against the 
veteran's claim with respect to the two claimed eye 
disabilities also includes the two July 1998 VA medical 
opinions, which have been quoted at length above.  The VA eye 
specialist's opinion, with which the VA brain/spinal cord 
examiner concurred, was based on objective clinical findings 
(or, rather, lack of findings of any eye pathology).  The VA 
examiners found that the veteran's claimed left eye visual 
field loss and photophobia are not related to trauma in 
service.  

The opinions of the private physicians to the effect that a 
blow to the veteran's head could have caused his claimed 
disabilities appear to have been based largely on the 
veteran's own reported history.  However, a medical diagnosis 
is only as credible as the history on which it is based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993);
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant"].  

The private medical opinions in the veteran's favor do not 
appear to be supported by objective clinical findings or a 
clear scientific rationale.  As noted above, there appears to 
be little or no evidence of any identifiable ocular 
pathology.  Although Dr. C. N. J. reported that, based on the 
veteran's history, there was some damage to the optic nerve, 
he did not support that conclusion with any reasons why optic 
nerve damage actually existed.  Other examiners have found no 
such neurological damage.  Dr. J.L.F. stated that the 
veteran's optic nerve looked good; the March 1993 VA examiner 
found no neurologic defects; and the July 1998 VA eye 
specialist reported that it is unlikely that the visual field 
loss can be blamed on an optic nerve dysfunction.  The Board 
concludes that Dr. C.N.J.'s conclusion, based on the 
veteran's history, that optic nerve damage exists is 
outweighed by numerous essentially negative physical 
examination results, in particular the July 1998 reports, 
which were generated in response to the Board's May 1997 
remand.

The Board is particularly interested in the gap of twenty 
years between the head injury in service and the veteran's 
recent complaints of eye problems in 1992.  Although the 
veteran stated to Dr. C.N.J. in September 1997 that he had 
eye problems continually since service, this is not 
documented in the medical records.  
No physician has explained this gap satisfactorily. 


A medical opinion based on objective findings and medical 
principles is clearly more probative than one based on a 
patient's history.  See Reonal and Swann, supra; see also 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
places greater weight of probative value on the medical 
opinions which find that there is no identifiable physical 
pathology and no relationship between the veteran's current 
visual complaints and the 1971 head injury than it does on 
the unsupported medical conclusions that the remote head 
injury is in some way responsible for the veteran's current 
complaints.   

To the extent that the veteran himself relates current loss 
of peripheral vision of the left eye and photophobia to his 
service, as a layperson, he is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu, 2 Vet. App. at 494-95.  The 
veteran's own assertions concerning a nexus to service are 
afforded no probative weight.

In short, the Board concludes that a preponderance of the 
medical and other evidence is against the claims with respect 
to direct service connection for eye disabilities. 

(ii.)  Secondary service connection

With regard to the claims that loss of peripheral vision of 
the left eye and photophobia are secondary to service-
connected Guillain-Barre syndrome with headaches and facial 
weakness, there is no medical opinion evidence in the 
veteran's favor (i.e. to the effect that the Guillain-Barre 
syndrome caused the reported visual defects.  There is much 
medical opinion evidence to the contrary.  

In May 1992, a VA examiner stated that the veteran's visual 
problems were not consistent with Guillain-Barre syndrome.  
In December 1993, a VA eye specialist opined that the 
veteran's visual symptoms were not related to GBS.  There is 
also a January 1994 medical opinion which did not associate 
the veteran's eye complaints with Guillain-Barre syndrome.  
In addition, the VA eye specialist who examined the veteran 
in July 1998 reported that it is highly unlikely that a 
visual field deficit is a result of Guillain-Barre syndrome.  

None of the physicians, VA and private, who have evaluated 
the veteran's visual status have found that Guillain-Barre 
syndrome caused or has aggravated loss of peripheral vision 
of the left eye or photophobia.  There is thus no competent 
medical evidence in support of the secondary service 
connection claims, and the Board concludes that the 
preponderance of the competent and probative evidence is 
against those claims.  To the extent that the veteran himself 
posits that such a relationship exists, as explained above he 
is not competent to provide opinions on medical matters.  See 
Espiritu, supra.

For these reasons, the Board finds that the preponderance of 
the competent medical and other probative evidence is against 
the claims for service connection for loss of peripheral 
vision of the left eye and photophobia on a direct or 
secondary basis.


ORDER

Service connection for sinusitis is denied.

Service connection for a deviated nasal septum is denied.

Service connection for loss of peripheral vision of the left 
eye is denied on both a direct and a secondary basis.

Service connection for photophobia is denied on both a direct 
and a secondary basis.



REMAND

5.  Entitlement to service connection for a neck disability, 
claimed as a pinched nerve in the neck.

On October 25, 2001, the Board notified the veteran's 
representative that, in accordance with the Court's Order, he 
might submit additional argument or evidence and that, if he 
wished the Board to consider newly submitted evidence without 
first referring it to the RO for initial review and 
preparation of a Supplemental Statement of the Case, he or 
the veteran must include a waiver of the RO's consideration 
of such evidence pursuant to 38 C.F.R. § 20.1304(c) (2001).

With regard to the claim for service connection for a neck 
disability, claimed as a pinched nerve in the neck, in 
December 2001, the veteran's representative submitted 
additional medical evidence to the Board, which consisted of 
a report by R. H. S., MD, a private neurologist, and a report 
by J. H., MD, of an imaging study of the veteran's cervical 
spine.  The representative stated that the veteran did not 
waive RO consideration of the additional evidence.  The 
additional evidence was submitted within 90 days of the 
Board's letter of October 25, 2001, and was thus submitted on 
a timely basis.

38 C.F.R. § 20.1304 (2001) pertains, inter alia, to 
submission of additional evidence following certification of 
an appeal to the Board.  Any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
under the provisions of 38 C.F.R. § 20.1304 (2001) must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the veteran or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  See 38 C.F.R. 
§ 20.1304(c) (2001).

The additional medical evidence submitted in this case shows 
a current cervical spine disability and, when considered in 
conjunction with a medical opinion previously submitted which 
linked a post-service cervical spine disability to a claimed 
event in service, is pertinent to the veteran's claim for 
service connection for a neck disability. 

The Board points out in passing that the right to RO 
consideration of new evidence submitted to the Board after 
certification of the appeal was eliminated when amendments to 
38 C.F.R. § 20.1304 (2001) became effective on February 22, 
2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  However, when 
the law or regulations applicable to a claim change during 
the pendency of an appeal, the version more favorable to the 
veteran shall be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  Since the additional evidence was 
received prior to the effective date of the revised 
regulations, the Board will remand this issue pursuant to the 
former 38 C.F.R. § 20.1304(c).  

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should review the reports of Drs. 
R. H. S. and  J. H., determine if 
additional development is warranted, and 
then readjudicate the veteran's claim of 
entitlement to service connection for a 
neck disability, claimed as a pinched 
nerve in the neck.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.
   
The purpose of this REMAND is to afford the veteran due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the issue.  



The veteran has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

